Matter of East Riv. Fifties Alliance, Inc. v City of New York (2019 NY Slip Op 08811)





Matter of East Riv. Fifties Alliance, Inc. v City of New York


2019 NY Slip Op 08811


Decided on December 10, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2019

Friedman, J.P., Kapnick, Kern, Oing, JJ.


10535N 157917/18

[*1] In re East River Fifties Alliance, Inc., et al., Petitioners-Appellants,
vThe City of New York, et al., Respondents-Respondents, Sutton 58 Holding Company LLC, Respondent.


Hiller PC, New York (Jason E. Zakai of counsel), for appellants.
Zachary W. Carter, Corporation Counsel, New York (Lorenzo DiSilvio of counsel), for City respondents.
Kramer Levin Naftalis & Frankel LLP, New York (Jeffrey L. Braun of counsel), for Sutton 58 Holding Company, LLC, respondent.

Order, Supreme Court, New York County (Debra A. James, J.), entered March 8, 2019, which, in this article 78 proceeding to annul a determination of the Board of Standards and Appeals of the City of New York, dated July 27, 2018, approving an application under Zoning Resolution § 11-331 to renew building permits and authorize an extension of time for the completion of a foundation of a residential tower on East 58th Street whose development was rendered noncompliant under a Zoning Amendment that became effective November 30, 2017, denied petitioners' motion for a preliminary injunction and temporary restraining order to halt construction of the building pending determination of the petition to annul, unanimously affirmed, without costs.
The court correctly denied petitioners' motion for a preliminary injunction because petitioners failed to make the requisite clear showing of a likelihood of success on the merits of the petition to annul (see CWCapital Cobalt VR Ltd. v CWCapital Invs. LLC, 168 AD3d 567 [1st Dept 2019]). In light of petitioners' failure to make such showing, it is unnecessary to reach the issues of irreparable injury and the balancing of the equities.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 10, 2019
CLERK